In the court below the appellant brought suit in one paragraph against the appellee upon five promissory notes. The appellee answered by a general denial, plea of payment and plea of no consideration. Trial was had and the jury returned a verdict for the appellee. Judgment was rendered thereon. Appellant's motion for new trial was overruled and an appeal was attempted, but the brief of the appellant does not comply with the rules. The errors attempted to be assigned are not properly set forth in the brief.
There is an attempt to assign error as to an instruction but the instructions are not set out in the brief and we are unable to determine, without all of them, whether that portion of 1.  one of which complaint is made was erroneous. Rule 22, section 5, of this court says, "When error is predicated on the giving or refusal of instructions the statement must recite the instructions that were given."
The general statements of law under the Propositions, Points and Authorities are not specifically applied in accordance with the rules and hence present no question. Farmers 
2.  Merchants Mutual Ins. Co. v. Ammermon et al. (1932),  97 Ind. App. 39, 184 N.E. 419; Kimmick's Estate v. Dixon
(1931), 93 Ind. App. 8, 177 N.E. 240.
We believe that one of the errors attempted to be presented is that there was not sufficient evidence to sustain the verdict. From an examination we are convinced that there was sufficient evidence to sustain the *Page 351 
verdict and if this alleged error had been properly presented it would have been of no avail.
The judgment of the Madison Superior Court is in all things affirmed.